
	
		I
		112th CONGRESS
		1st Session
		H. R. 3694
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Stivers (for
			 himself, Mr. Ryan of Ohio, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend title 31, United States Code, to save the
		  American taxpayers money by immediately altering the metallic composition of
		  the 5-cent coin, to require a prompt review and report, with recommendations,
		  for cost-saving changes in the metallic content of other circulating United
		  States coins, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Saving
			 Taxpayer Expenditures by Employing Less Imported Nickel Act or the
			 STEEL Nickel Act.
		2.Reducing the cost
			 to taxpayers of producing the nickle
			(a)Steel nickels
			 requiredSection 5112 of title 31, United States Code, is
			 amended—
				(1)in subsection (b),
			 by striking The 5-cent coin is an alloy of 75 percent copper and 25
			 percent nickel. In minting 5-cent coins, the Secretary shall use bars that vary
			 not more than 2.5 percent from the percent of nickel required.; and
				(2)by adding at the
			 end the following new subsection:
					
						(w)5-Cent
				coin
							(1)In
				generalThe 5-cent coin shall—
								(A)be produced
				primarily of steel; and
								(B)meet such other
				specifications as the Secretary may determine to be appropriate.
								(2)TreatmentThe
				5-cent coin shall be treated to impart a color to the appearance of the coins
				so that the appearance is similar to 5-cent coins produced before the date of
				the enactment of this subsection.
							(3)Buy American
				steel requirement
								(A)In
				generalNotwithstanding any other provision of law, the Secretary
				shall, in minting 5-cent coins, only use steel produced in the United
				States.
								(B)ExceptionSubparagraph
				(A) shall not apply if the Secretary finds, and publishes in the Federal
				Register the basis of such finding, that—
									(i)applying subparagraph (A) would be
				inconsistent with the public interest; or
									(ii)steel is not
				produced in the United States in sufficient and reasonably available
				quantities.
									.
				(b)Conversion to
			 new 5-Cent specificationsIn
			 setting specifications under section 5112(w) of title 31, United States Code,
			 as added by subsection (a), the Secretary shall not set specifications that
			 would—
				(1)require more than 1 change to
			 coin-accepting and coin-handling equipment to accommodate coins produced
			 pursuant to such subsection;
				(2)facilitate or
			 allow the use of a coin with a lesser value produced by another country, or the
			 use of any token or other easily or regularly produced metal device of minimal
			 value, in the place of a circulating coin produced by the Secretary; or
				(3)require changes to coin-accepting or
			 coin-handling equipment whatsoever to accommodate both coins produced with the
			 new specifications under such subsection and coins produced on or before the
			 date that is the end of the 90-day period beginning on the date of the
			 enactment of this Act.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to all
			 5-cent coins issued after the end of the 90-day period beginning on the date of
			 the enactment of this Act.
			3.Reducing the cost
			 to taxpayers of producing other circulating coins without interfering with the
			 way such coins are handled by business, government, and consumers in the course
			 of ordinary commerceBefore
			 the end of the 180-day period beginning at the end of the 90-day period
			 referred to in section 2(b), the Secretary of the Treasury shall submit to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate the initial
			 report described in section 3 of the Coin Modernization, Oversight, and
			 Continuity Act of 2010.
		
